Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on August 22, 2019. It is noted, however, that applicant has not filed a certified copy of the Taiwanese application as required by 37 CFR 1.55. The examiner does note that there is an interim copy of the foreign priority document of record in the present application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Van der Hoorn (NL7811112) teaches a detecting device for use in multiple-DOF spherical body, applied in a camera and a spherical body, and including: a fasten plate 11, disposed at a lower end of the camera 1; at least one rotation mechanism 9, disposed at an upper end defined at a periphery of the fasten plate and having a passive wheel 10, and a transmission member 9 connected to the passive wheel; at least one rolling device 14, disposed at an upper end of the passive wheel of the rotation mechanism and having a rolling wheel 14.  
Peng (TWM577113U) teaches a detecting device for use in multiple-DOF spherical body, applied in a camera and a spherical body, and including: a fasten plate 5, disposed at a lower end of the camera 1; at least one rotation mechanism 3, disposed at an upper end defined at a periphery of the fasten plate and having a passive wheel 31, a rotation motor 32 corresponding to the passive wheel, and a transmission member 33 connected to the passive wheel and the rotation motor; at least one rolling device 4, disposed at an upper end of the passive wheel of the rotation mechanism and having a rolling wheel 41 and a rolling motor 42, wherein a radial center of the rolling wheel is corresponding to a 
The prior art does not teach, in combination with the additionally recited features, a center of the bottom plate has a bottom penetrated hole corresponding to the middle penetrated hole of the fasten plate, a lower end of the bottom plate is disposed with a second rotation mechanism corresponding to the bottom penetrated hole, an upper end of the second rotation mechanism is disposed with a second fasten plate, a center of the second fasten plate of the second rotation mechanism is disposed with a motor output shaft upwardly extending and penetrating the bottom penetrated hole and the middle penetrated hole, an upper end of the fasten plate is disposed with an elevation plate, a periphery of the elevation plate is downwardly extended with a plurality of second guiding columns penetrating the fasten plate and connected to the bottom support rod, the second guiding columns are respectively disposed with a buffer spring, an upper end of the elevation plate is disposed with a second top rotation disk set , one side defined at a lower end of the fasten plate is disposed with a second elevation device which pushes the bottom plate and allows the elevation plate and the bottom plate to be elevated, a plurality of connection guiding columns penetrating the middle penetrated hole are disposed between the elevation plate and the second fasten plate of the second rotation mechanism, an upper end of the second top rotation disk set is disposed with a tray and a center thereof is disposed with a rotation disk input shaft extending to a lower end of the second top rotation disk set, a shaft connector is disposed between the rotation disk input shaft and the motor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
fl